Seawell, J.
delivered the opinion of the Court.
It is the opinion of this Court, that the injunction be continued.
In forming this opinion, we do not undertake to determine that it is in the power of this Court to compel the defendant to litigate the title of the slave ; but when the complainant *503is called upon to pay the purchase money by the defendant Hartsfield, it is certainly competent for a Court of Equity, to compel him to indemnify the complainant. We also are of opinion, that the defendant Delk should be restrained from suing the complainant, in as much as a fair opportunity is now presented to both parties, to litigate the title of the slave — and the Court of Equity, having all parties before it, would be competent completely to do justice, by making such decree as would embrace the whole case.